Order entered May 1, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00472-CV

                      IN RE BYRON BERNARD DUPREE, Relator

                    On Appeal from the Criminal District Court No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. F97-47901-K

                                         ORDER
       The Court has before it relator’s April 25, 2013 “request for documents and corrections

of parties’ motion.” The Court construes the request as a motion for rehearing and DENIES the

motion.


                                                    /s/   LANA MYERS
                                                          JUSTICE